Citation Nr: 0834136	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss, and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1969 to March 1971, to include a tour of combat 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which reopened a 
previously denied claim of service connection for bilateral 
hearing loss and denied entitlement to the benefit sought.

The veteran testified at an August 2008 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.  At that hearing, the veteran, through his 
representative, raised claims of service connection for 
recurrent tinnitus and related dizziness.  These issues are 
referred to the RO for appropriate action.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By way of an unappealed May 1980 rating decision, the RO 
denied service connection for bilateral hearing loss based on 
a finding of no current disability; the decision became final 
in May 1981.

2.  Evidence received since May 1980 has not been previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the single matter resolved in the veteran's 
favor in the decision below.  

New and Material Evidence

Although the RO reopened the claim of service connection for 
hearing loss in the April 2007 rating decision, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was filed in April 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the May 1980 rating decision, the evidence of 
record consisted of service treatment records showing a 
diagnosis of hearing loss as a result of combat noise 
exposure in June 1970 and an April 1980 VA examination 
showing essentially normal hearing for VA purposes.

Since May 1980, the veteran has submitted a copy of a private 
February 2006 audiology report which on its face shows 
current hearing loss.  He also submitted a statement in may 
2007 indicating that his hearing has grown worse.  He 
repeated this contention at the August 2008 videoconference 
hearing before the undersigned.

The Board agrees that new and material evidence sufficient to 
reopen the claim has been received.  The private audiometric 
testing is new in that it was not previously considered by 
agency decision makers and is not cumulative or redundant of 
the evidence already of record.  It is material in that it 
relates directly to the unestablished fact of a current 
disability.  In light of the evidence of current disability 
and injury in service, the new evidence raises the reasonable 
possibility of substantiating the claim.  The claim of 
service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened.  
To this extent only the benefit sought on appeal is granted.


REMAND

The reopening of the previously denied claim does not end the 
inquiry.  The claim must now be considered on the merits.  
Unfortunately, the evidence of record is not sufficient to 
allow adjudication, and a remand is required for the 
scheduling of an examination.

The Board notes that the RO had previously scheduled the 
veteran for examination in December 2006; the medical center 
indicated that he failed to report as scheduled.  The veteran 
asserted, however, that he had contacted the VA hospital to 
reschedule the appointment, as he was going to be out of town 
on vacation.  He stated in the May 2007 notice of 
disagreement that he had heard nothing further until he 
received the notification that his claim had been denied.  He 
has reiterated several times since then his willingness to 
report for examination and his desire to reschedule.  The 
Board finds that, good cause having been shown, rescheduling 
of the hearing loss examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA Audio 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner is asked to 
perform appropriate audiometric testing 
and to opine as to whether it is at least 
as likely as not that any currently 
diagnosed hearing loss is related to 
documented in-service acoustic trauma.  A 
full and complete rationale is required 
for all opinions expressed.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


